Voto particular disidente emitido por el
Juez Asociado Se-ñor Rebollo López.
Aun cuando simpatizamos con la solicitud de reinstala-ción al ejercicio de la abogacía del peticionario Jorge A. Farinacci García, en conciencia nos vemos impedidos de endosar con nuestro voto su reinstalación.
Somos conscientes de que Farinacci García goza de una buena reputación en la sociedad en que convive. En se-gundo término, somos del criterio que se podría hasta con-cluir que éste cumple con el requisito de estar rehabilitado; ello desde el punto de vista de que Farinacci García hones-tamente entiende que, dadas las circunstancias existentes hoy en nuestro país, no hay necesidad alguna de que ni él ni otros se involucren en actividades delictivas análogas a aquellas en que él se involucró y por las cuales hizo alega-ción de culpabilidad.(1)
*712Ello no obstante, estamos convencidos que de la prueba que desfiló ante la Comisión de Reputación de Aspirantes al Ejercicio de la Abogacía surge con meridiana claridad que Farinacci García continuó realizando funciones pro-pias de la profesión de la abogacía durante el período de tiempo en que ha estado desaforado. Ello así surge, diáfa-namente, tanto de su propio testimonio como de las decla-raciones del Sr. Jorge L. Cruz Negrón, presidente de la Seafarer International Union, de la Leda. Vivian Godi-leaux e, incluso, de una estipulación realizada por las par-tes, que fue propuesta por el propio abogado de Farinacci García, el Ledo. Leonardo Delgado. Veamos.
A preguntas del Ledo. Leonardo Delgado, representante legal de Farinacci García, y del Ledo. Alcides Oquendo Solis, Procurador Especial de la Comisión de Reputación de Aspirantes al Ejercicio de la Abogacía, el Presidente de la Seafarer International Union declaró, en lo aquí perti-nente, lo siguiente:
LCDO. LEONARDO DELGADO:
Y actualmente, ¿Qué relación si alguna usted guarda con Jorge Farinacci García?
SR. CRUZ NEGRÓN:
Ahora es asesor en los casos de arbitraje y en los casos de negociación colectiva.
LCDO. LEONARDO DELGADO:
Le pregunto, podría detallar las funciones que realiza Jorge Farinacci García para la “[ininteligible] International Union”. SR. CRUZ NEGRÓN:
Sí, eh, cuando tenemos cualquier disputa entre el patrono y los empleados, pues, cuando los casos van para arbitraje pues el compañero Farinacci es el que nos asesora en la forma de llevar los casos en lo que tiene que ver con relacionado a la ley y o en las negociaciones colectivas, pues las distintas peticio-nes, las solicitudes que se hacen a los patronos.
*713LCDO. ALCIDES OQUENDO SOLIS:
Nos indica que ahora que es presidente de la unión com-parte mucho más de lo que hacía antes, ¿Es correcto?
SR. CRUZ NEGRÓN:
Eso es correcto.
LCDO. ALCIDES OQUENDO SOLIS:
¿Ese compartir en qué consiste?
SR. CRUZ NEGRÓN:
Bueno eso [sic] compartir consiste en que pues en aquel mo-mento yo era delegado de Industria Lechera, yo trabajaba mis ocho (8) horas dentro de la Industria Lechera y compartía con el señor Farinacci en los casos cuando íbamos a ver vistas en arbitraje. Ahora el ser presidente de la unión pues comparto más porque me asesoro con él [sic] relacionado a las negocia-ciones de los convenios a los casos globales de la Unión de Arbitraje, no exclusivamente de Industria Lechera como antes, o sea que estamos más en comunicación. (Enfasis suplido.) Transcripción vista en su fondo de 28 de enero de 2002, págs. 7-13.
Por su parte, la Leda. Vivian Godileaux, abogada del Instituto de Derecho Laboral, a preguntas del Ledo. Leonardo Delgado, testificó lo siguiente:
LCDO. LEONARDO DELGADO:
¿Licenciada a qué usted se dedica?
LCDA. VIVIAN GODILEAUX:
Soy abogada y trabajo actualmente en el Instituto de Dere-cho Laboral con el Sr. Jorge Farinacci y el Ledo. César Rosado.
LCDO. LEONARDO DELGADO:
OK, y durante ese año y medio que usted ha tenido contacto con el Sr. Jorge Farinacci García en qué ha consistido ese contacto.
LCDA. VIVIAN GODILEAUX:
Trabajo como ya dije en el Instituto de Derecho Laboral una vez yo me mudo de Ponce, trabajaba en un bufete en Ponce eh, el Sr. Jorge Farinacci me abrió las puertas del Instituto de Derecho Laboral para que pudiera trabajar allí y poder ejercer mis funciones como abogada lo cual le agradezco muchísimo y en ese sentido pues he trabajado allí junto con él, me ha orien-tado en muchos aspectos jurídicos cuando he necesitado orien-tación específicamente en derecho laboral, trabajamos en con-*714junto algunos casos para la Unión de Tronquistas entre otras cosas.
LCDO. LEONARDO DELGADO:
Le pregunto cuál es la participación de Jorge Farinacci den-tro del Instituto de Derecho Laboral.
LCDA. VIVIAN GODILEAUX:
Es quien realmente preside y es el líder del Instituto de De-recho Laboral. (Enfasis suplido.) Transcripción vista en su fondo de 28 de enero de 2002, págs. 44-47.
Asimismo, y a preguntas de la Procuradora Auxiliar del Departamento de Justicia, Leda. Yvonne Casanova Pelosi, la licenciada Godileaux testificó como sigue:
LCDA. YVONNE CASANOVA PELOSI:
¿Y cómo es que se hace el asesoramiento, cómo se asignan los abogados, cómo es que funciona si alguien necesita los ser-vicios del Instituto cómo es que se contratan esos servicios?
LCDA. VIVIAN GODILEAUX:
Se contratan, este ..., lo que pasa es [sic] el Instituto de Derecho Laboral le da asesoramiento y tiene uniones a quie-nes representa, también ha creado ya una fama en la cual muchas personas van allí a buscar asesoramiento legal cuando tienen algún problema de despido o algún problema laboral aunque no sean unionados y los dividimos dependiendo de la carga de trabajo de cada abogado o sea, es como, funciona como si fuera un bufete lo que pasa es que no es un bufete de abogados. Pero es básicamente igual.
LCDA. YVONNE CASANOVA PELOSI:
Usted dice que él preside, ¿Cuál es la función de él como presidente del Instituto de Derecho Laboral?
LCDA. VIVIAN GODILEAUX:
Y [sic] él está allí básicamente, pues para la administración del Instituto porque obviamente pues no va al tribunal pero para la administración del instituto y se reúnen se discuten casos, cuando hay que buscar asesoramiento que él nos diga ese tipo de cosas, pero es básicamente cuando presidente [sic] es porque lo administra. (Énfasis suplido.) Transcripción vista en su fondo de 28 de enero de 2002, págs. 49-51.
Por último, el representante legal de Farinacci García, *715Ledo. Leonardo Delgado, refiriéndose a una oferta de esti-pulación, señaló lo siguiente:
LCDO. LEONARDO DELGADO:
Eh, Procuradora, perdón, y estamos aquí discutiendo una posible oferta de estipulación con relación a todos los testigos que son presidentes de unión y que el Sr. Jorge Farinacci le ha servido de asesor legal en mediación, en negociación y en arbi-traje y le estoy ofreciendo aquí un pequeño proyecto de estipu-lación porque entiendo y ellos también me han hecho ese se-ñalamiento que el testimonio de estos testigos adicionales que son presidentes de unión sería prueba repetitiva con relación a lo que ya testificó Jorge Cruz, Presidente .... (Énfasis suplido.) Transcripción vista en su fondo de 28 de enero de 2002, pág. 37.
HH
No cabe duda que un abogado desaforado por este Tribunal que asesora o aconseja a una persona o institución sobre la aplicábilidad o no de una ley a una situación de hechos en particular o sobre el curso de acción o estrategia por seguir en determinados procedimientos en que se venti-lan derechos de las partes, está realizando una de las fun-ciones principales, y más importantes, de la profesión legal. Dicha situación se agrava ciertamente cuando esta persona establece una institución de servicios legales y, a su amparo, dirige y aconseja a otros abogados con relación al ejercicio de su práctica legal.
No podemos permitir esa clase de conducta; esto es, no podemos “hacernos de la vista larga”, y hasta premiar con la reinstalación, a un miembro de la profesión que es des-aforado y que, abiertamente, continúa practicando la pro-fesión al actuar como asesor legal o laboral de instituciones y de personas a cambio de remuneración económica. Ello, además de constituir una burla al poder disciplinario de este Tribunal, podría constituir una violación a la Sec. 7 de la Ley Núm. 17 de 10 de junio de 1939 (4 L.P.R.A. sec. 740), *716sobre el ejercicio ilegal de la profesión de abogado en nues-tra jurisdicción. Realmente no alcanzamos a comprender cómo el Tribunal puede avalar esta situación.
De hoy en adelante, el desaforo de un abogado por este Tribunal realmente no tiene importancia alguna, ya que éste podrá continuar practicando la profesión como si nada hubiera pasado. ¿Hasta dónde ha llegado este Tribunal y hacia dónde se dirige?
Por último, rechazamos por errónea la posición asumida tanto por la Comisión de Reputación de Aspirantes al Ejer-cicio de la Abogacía como por el Procurador General de Puerto Rico —y, hasta cierto punto, avalada por este Tribunal— a los efectos de que una persona, bajo circunstancias como la del caso en cuestión, le informe a sus clientes que ha sido desaforado, lo exonera de responsabilidad por la conducta incurrida.

 No hay duda que el arrepentimiento forma parte integrante de la rehabili-tación, In re Colton Fontán I, 154 D.P.R. 466 (2001), proceso que, de ordinario, co-*712mienza al aceptarse responsabilidad por los hechos que se le imputan. In re Pacheco Nieves, 135 D.P.R. 95 (1994).